
	
		II
		111th CONGRESS
		1st Session
		S. 1189
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2009
			Mr. Bayh (for himself
			 and Mr. Brown) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of Energy to conduct a study of
		  the impact of energy and climate policy on the competitiveness of
		  energy-intensive manufacturing and measures to mitigate those
		  effects.
	
	
		1.Short titleThis Act may be cited as the
			 Carbon Leakage Mitigation Study Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)Cap-and-trade
			 programThe term cap-and-trade program means an
			 economy-wide program enacted by Congress under which greenhouse gas emission
			 allowances are distributed or auctioned to control those emissions under the
			 Clean Air Act (42 U.S.C. 7401 et seq.).
			(2)Carbon
			 leakageThe term carbon leakage means any
			 substantial increase (as determined by the Secretary) in greenhouse gas
			 emissions—
				(A)by a
			 manufacturing facility located in a country without a greenhouse gas emission
			 regulation commensurate to a cap-and-trade program; or
				(B)that is caused by
			 an incremental cost of production increase in the United States as a result of
			 a domestic cap-and-trade program.
				(3)Compensatory
			 measure
				(A)In
			 generalThe term compensatory measure means any
			 provision of a cap-and-trade program intended to mitigate the risk of carbon
			 leakage.
				(B)InclusionsThe
			 term compensatory measure includes a provision described in
			 subparagraph (A) relating to—
					(i)emission
			 allowance allocation; or
					(ii)a
			 border tax adjustment.
					(4)Greenhouse
			 gasThe term greenhouse gas means any gas designated
			 as a greenhouse gas under a cap-and-trade program.
			(5)OutputThe
			 term output means the total tonnage or other standard unit of
			 production (as determined by the Secretary) produced by a manufacturing
			 facility.
			(6)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Industry
			 productivity and carbon leakage study
			(a)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Secretary of Commerce, the
			 Administrator of the Environmental Protection Agency, and the heads of other
			 appropriate Federal departments and agencies, shall conduct a study—
				(1)to characterize
			 the relative risk of carbon leakage and changes in output and investment in
			 United States industrial sectors and subsectors caused by a potential
			 cap-and-trade program implemented in the United States, in the absence of
			 commensurate greenhouse gas emission regulations in other countries; and
				(2)to estimate the
			 change in output in industrial sectors and subsectors of the United States that
			 are determined to be at risk of significant carbon leakage.
				(b)InclusionsThe
			 study under subsection (a) shall include an assessment of—
				(1)expected United
			 States industrial production, imports, and exports, absent a cap-and-trade
			 program;
				(2)the direct and
			 indirect energy intensity and greenhouse gas intensity of United States
			 industries in relation to gross value-added, cost of production, and total
			 shipment values;
				(3)the price
			 elasticity of United States industries;
				(4)the trade
			 elasticity of United States industries;
				(5)the trade
			 intensity (calculated as imports plus exports, relative to domestic
			 consumption) of United States industries;
				(6)other qualitative
			 indicators of the ability of United States industries to pass on cost increases
			 to consumers, such as—
					(A)market structure
			 and concentration;
					(B)level of product
			 differentiation;
					(C)the availability
			 of close substitutes for customers; and
					(D)factors that
			 constrain the response of foreign producers to an increase in United States
			 production costs;
					(7)the overall risk
			 of carbon leakage, expressed in list form by sector and subsector of the United
			 States economy, resulting from a cap-and-trade program;
				(8)the impacts on
			 the production, profitability, greenhouse gas emissions, and level of
			 employment of industries at risk of carbon leakage, expressed—
					(A)by sector and
			 subsector, separately and in aggregate, as a percentage of gross domestic
			 product;
					(B)in relation to
			 national production, trade, and employment projections under a potential
			 cap-and-trade program; and
					(C)as compared to
			 baseline projections absent a cap-and-trade program;
					(9)the manner in
			 which the economic impacts of climate change policies compare to changes over
			 time in other factors affecting production and investment by industries, such
			 as—
					(A)changes in
			 production costs;
					(B)currency exchange
			 rates;
					(C)consumer
			 preference; and
					(D)other relevant
			 factors; and
					(10)the
			 highest-priority trading partners of the industries at risk of carbon leakage,
			 listed in order of priority.
				(c)ReportOn
			 completion of the study under this section, the Secretary shall submit to
			 Congress a report describing the results of the study, including
			 recommendations regarding data collection activities and subsequent studies by
			 the Secretary, if any.
			4.Study of
			 measures to mitigate carbon leakage
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, but not earlier than the date of submission to Congress of the report
			 regarding the competitiveness study under section 3(c), the Secretary, in
			 consultation with the Secretary of Commerce, the Administrator of the
			 Environmental Protection Agency, and the heads of other appropriate Federal
			 departments and agencies, shall conduct a study to evaluate the impact of
			 potential compensatory measures to prevent carbon leakage resulting from a
			 cap-and-trade program.
			(b)InclusionsThe
			 study under subsection (a) shall include an assessment of—
				(1)compensatory
			 measures used by other jurisdictions to prevent carbon leakage under regional,
			 national, or multinational climate policies;
				(2)the projected
			 risk of carbon leakage from United States industries under potential prices on
			 greenhouse gas emissions and realistic scenarios for international climate
			 policy, with compensatory measures, including—
					(A)the production,
			 profitability, and level of employment of the industries at risk of carbon
			 leakage, expressed separately and in aggregate;
					(B)expected changes
			 in the domestic market shares of products produced in the United States, as
			 compared to products imported into the United States; and
					(C)expected changes
			 in the foreign market shares of products produced in the United States, as
			 compared to products produced by other countries; and
					(3)the consistency
			 of compensatory measures with international trade commitments (including
			 principles of the World Trade Organization).
				(c)ReportOn
			 completion of the study under this section, the Secretary shall submit to
			 Congress a report describing the results of the study, including
			 recommendations of the Secretary, if any.
			
